11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Bob Huddleston
et al
Appellants
Vs.                   No.
11-01-00286-CV B
Appeal from Comanche County
Comanche County
Appraisal District
Appellee
 
On
February 27, 2001, the trial court signed a partial summary judgment.  On July 17, 2001, the trial court signed an
order severing the issues in the partial summary judgment from the remaining
issues.  Appellants timely perfected an
appeal.  The clerk=s record was filed in this
court on October 30, 2001, and a supplemental clerk=s record was filed on December 19, 2001.
Appellants= brief was due to be filed
in this court on or before January 21, 2002. 
On February  7, 2002, the clerk
of this court wrote the parties advising them that appellants= brief was past due and
requesting appellants to file a motion for extension of time within ten
days.  TEX.R.APP.P. 38.8(a).  The parties were further advised that
failure to file a motion could result in the dismissal of the appeal for want
of prosecution.  TEX.R.APP.P. 42.3.  There has been no response to our letter of
February 7.
Therefore,
the appeal is dismissed for want of prosecution.
 
PER CURIAM
 
February 28,
2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.